Citation Nr: 0631263	
Decision Date: 10/05/06    Archive Date: 10/10/06

DOCKET NO.  04-05 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for herniated nucleus 
pulposus, L5-S1, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for left lower 
extremity radiculopathy, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel




INTRODUCTION

The veteran served on active duty from August 1973 to August 
1975, and from November 1978 to September 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in January 2003, the RO increased the 
evaluation assigned to the veteran's service-connected 
herniated nucleus pulposus, L5-S1, with radiculopathy of the 
right lower extremity, from 20 percent to 40 percent, 
effective October 23, 2002, the date the veteran's claim for 
an increased rating was received.  Based on the receipt of 
additional evidence, the RO, in a December 2003 rating 
decision, assigned a 40 percent evaluation for herniated 
nucleus pulposus L5-S1, and a 20 percent evaluation for left 
lower extremity radiculopathy, associated with herniated 
nucleus pulposus L5-S1.  Each of these ratings was effective 
September 23, 2002, the date of a change in the pertinent 
regulation.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

In his VA Form 9, Appeal to Board of Veterans' Appeals, 
received in January 2004, the veteran requested a hearing 
before a traveling Veterans Law Judge at the local RO.  He 
provided his current mailing address at that time.  The 
veteran was scheduled to testify at a hearing before a 
Veterans Law Judge in May 2006, but was issued notice of the 
scheduled Travel Board hearing to an address other than his 
most recent address of record.  The veteran failed to report 
for the scheduled hearing.  The Board finds that the veteran 
should again be afforded an opportunity to provide testimony 
at a hearing before a traveling Veterans Law Judge, with 
notice of such scheduled hearing issued to his most recent 
address of record, prior to appellate consideration of his 
appeal.  

The cases is accordingly hereby Remanded for the following 
action:

Schedule the veteran for a hearing before 
a traveling Veterans Law Judge of the 
Board at the local RO.  The veteran must 
be provided written notice of the 
scheduled hearing at his most recent 
address of record.  

Thereafter, the case should be returned to the Board, as 
appropriate, for further appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).






____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).




